Citation Nr: 0621247	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  01-07 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
20 percent for compression fracture of T11 and T12.

2.  Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from October 1980 to 
October 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
compression fracture of T11 and T12 and assigned a 20 percent 
evaluation and denied entitlement to a total rating for 
compensation based upon individual unemployability due to 
service-connected disability.

In December 2005, the Board denied the claims for entitlement 
to an initial evaluation in excess of 20 percent for 
compression fracture of T11 and T12 and entitlement to a 
total rating for compensation based upon individual 
unemployability due to service-connected disability.  The 
veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  In March 2006, the 
veteran and the Secretary of VA filed a joint motion to 
vacate the December 2005 Board decision and remand the claim, 
stating the Board's analysis had deficiencies which precluded 
effective judicial review.  The Court granted the joint 
motion that same month.  The case has been returned to the 
Board for further appellate review. 


FINDINGS OF FACT

1.  Compression fracture of T11 and T12 is manifested by no 
more than moderate functional impairment.  

2.  The veteran's service-connected disability of compression 
fracture of T11 and T12, rated at 20 percent, is not 
sufficiently disabling to render him unable to obtain and 
retain all kinds of substantially gainful employment.  The 
evaluation does not meet the schedular requirements for 
assignment of a total disability rating based on individual 
unemployability.

3.  The preponderance of the evidence is against finding that 
compression fracture of T11 and T12 is unusual, requires 
frequent periods of hospitalization or causes unusual 
interference with work other than that contemplated within 
the schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for compression fracture of T11 and T12 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285, 5291 
(2002), Diagnostic Code 5235 (2005).

2.  The criteria for a total rating for compensation based 
upon individual unemployability have not been met, and the 
evidence does not warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim.

By letters dated in March 2004 and August 2004, VA advised 
the veteran of the essential elements of the VCAA, which were 
issued after initial consideration of the claims (which 
timing will be addressed below).  VA informed the veteran 
that it would obtain any VA medical records he identified and 
any other medical treatment records he identified and 
provided permission to obtain.  The veteran was informed of 
the types of evidence needed in a claim for increase and a 
claim for a total rating for compensation based upon 
individual unemployability.  The veteran was also informed to 
submit any evidence in his possession that pertained to the 
claim.  Specifically, he was told in the March 2004 letter 
that VA was interested in any evidence or information which 
was not already of record and that the veteran could submit 
evidence showing that the service-connected compression 
fracture had increased in severity.  It also stated that if 
the veteran had received any medical treatment from a private 
physician, it would assist with obtaining the records, but 
that the veteran could submit the records as well.  

As noted above, the March 2004 and August 2004 VCAA letters 
were issued after the initial determination of the claims on 
appeal.  However, any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  As to the claim for 
entitlement to individual unemployability, the veteran 
submitted that claim in May 1998, which is prior to the 
passage of the VCAA.  As to the claim for an increased 
evaluation for the thoracic spine disability, at the time the 
RO initially considered the claim, it was a claim for service 
connection and not a claim for an increased rating.  Service 
connection for the thoracic spine disability was granted in 
an August 2000 rating decision, at which time, the veteran 
then submitted his claim for increase by submitting a notice 
of disagreement with the 20 percent evaluation assigned.  
This was also prior to the passage of the VCAA.  Therefore it 
was impossible for a letter to be sent to the veteran prior 
to initial consideration of the two claims on appeal.  
Regardless of the timing of the letter, the veteran has had 
an opportunity to respond to the VCAA letters, supplement the 
record, and participate in the adjudicatory process after the 
notice was given.  The claims were then readjudicated by the 
RO in July 2005, when it issued a supplemental statement of 
the case.  For these reasons, the veteran has not been 
prejudiced by the timing of a fully-compliant VCAA letter.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  A 
letter addressing these elements has not been sent to the 
veteran; however, the claims are not for service connection, 
but rather increased ratings.  

VA has obtained VA medical records and private medical 
records identified by the veteran.  VA has also provided the 
veteran with examinations in connection with his claims.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

II.  Compression fracture of T11 and T12

The veteran claims that the service-connected compression 
fracture of T11 and T12 is worse than the current 20 percent 
evaluation contemplates.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The criteria for evaluating diseases or injuries of the spine 
were amended in September 2003.  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process is concluded, VA must apply the 
regulatory version that is more favorable to the veteran.  
Therefore, the Board must evaluate the veteran's claim under 
both the former criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  The Board will 
lay out the former criteria and the amended criteria for the 
benefit of comparing the criteria.  

Prior to September 2003, Diagnostic Code 5285, which 
addressed residuals of a vertebra fracture injury, where the 
disability was without cord involvement, but with abnormal 
mobility requiring a neck brace (jury mast), a 60 percent 
evaluation was assigned.  38 C.F.R. § 4.71a, Diagnostic Code 
5285 (2002).  When residuals of a vertebra fracture had cord 
involvement and the veteran was bedridden or where the 
veteran required long leg braces, a 100 percent evaluation 
was assigned.  Id.  In other cases, the residuals would be 
rated according to definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body.  Id. at Note.

Prior to September 2003, Diagnostic Code 5291, which 
addressed limitation of motion of the thoracic spine, 
provided for a noncompensable evaluation when limitation of 
motion was slight and a 10 percent evaluation when limitation 
of motion was moderate or severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (2002).

As of September 2003, the criteria are as follows:

Unfavorable ankylosis of the entire spine - 
100 percent disabling.

Unfavorable ankylosis of the entire 
thoracolumbar spine - 50 percent disabling.

Forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine - 
40 percent disabling.  

Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion 
of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis - 20 percent disabling.

Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 
85 degrees; or, combined range of motion of 
the thoracolumbar spine greater than 
120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 
percent or more of the height - 10 percent 
disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (September 
2003).  As of September 2003, the criteria for evaluating 
intervertebral disc syndrome did not change but the cite 
changed to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  Id.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  Id.

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an initial evaluation in excess of 20 percent for 
compression fracture of T11 and T12.  The veteran's 
limitation of motion of the thoracic spine has been shown to 
be no more than moderate in degree.  For example, a private 
physician, Dr. Bruce van Dam examined the veteran in March 
1998.  The veteran was able to demonstrate 70 degrees of 
flexion and approximately 10 degrees of extension with 
complaints of pain on extension.  Dr. van Dam recommended the 
veteran undergo flexion/extension lateral views of the lumbar 
spine, which were done in April 1998.  In June 1998, Dr. van 
Dam had an opportunity to review the x-rays and stated, "In 
brief, the study is normal."  He concluded that based upon 
the findings it would be his estimate that the veteran had 
"a minimally disabling condition."  He felt the veteran had 
loss of about 25 percent of his work capacity.  

A July 1998 decision from the "California Unemployment 
Insurance Appeals Board" noted that the veteran had been 
examined in May 1998 by Dr. Thomas Dorsey and Dr. van Dam 
(which findings have been reported above).  Dr. Dorsey stated 
the veteran's gait and heel-and-toe walking were normal.  
Flexion of the spine was to 90 degrees, extension to 
10 degrees, and lateral flexion to 10 degrees, bilaterally.  
There was no significant spasm or tenderness throughout the 
lumbar spine.  He opined that the veteran did not show any 
evidence of new changes occurring in his lumbar spine since 
1994 and that he was able to perform his usual and customary 
work as of May 1, 1998.

In April 2000, the VA examiner stated the veteran had 
90 degrees of flexion and 30 degrees of extension, which was 
painful.  He noted the veteran flexed and extended slowly.  
An x-ray taken at that time of the spine showed an 
unremarkable thoracic spine and no compression deformities in 
the lower spine to correspond with history of compression 
fractures.  The veteran underwent physical therapy in May 
2000 through June 2000.  The physical therapist noted the 
veteran was doing "pool therapy," which was assisting in 
"increasing flexibility and strength while decreasing back 
pain."  He was exercising for 40 minutes and increased that 
time to 50 minutes in June 2000.  A September 2000 VA 
outpatient treatment report shows that examination of the 
spine revealed minimal tenderness to palpation over spine and 
right paraspinous spasm.  The veteran was able to walk with 
mild difficulty and able to raise from the chair without 
assistance and without using an arm.  These same findings 
were reported in February 2001.  

An April 2002 VA outpatient treatment report indicates that 
examination of the lumbar spine was within normal limits 
except "approx[imately] 80 - 90% all planes."  A September 
2004 VA examination report shows the veteran was able to 
forward flex from 0 to 90 degrees "repetitively," laterally 
bend from 0 to 20 degrees, bilaterally, "repetitively," and 
extend from 0 to 20 degrees and rotate from 0 to 30 degrees, 
bilaterally.  The examiner noted the veteran complained of 
discomfort with lateral bending and forward flexing.  In 
October 2004, flexion was to 40 degrees and extension was to 
10 degrees, both with pain.  Bilateral lateral flexion and 
rotation were to 20 degrees without pain.  

Considering the veteran's disability under the former 
criteria, a higher evaluation cannot be granted.  When the RO 
granted service connection for compression fracture of T11 
and T12, it assigned him a 10 percent evaluation under 
Diagnostic Code 5291 and a 10 percent evaluation under 
Diagnostic Code 5285 for demonstrable deformity of the 
vertebral body, which combined to a 20 percent evaluation.  
The veteran cannot obtain a higher evaluation under 
Diagnostic Code 5291, as the 10 percent evaluation is the 
maximum evaluation under that Diagnostic Code.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5291.  A higher evaluation under 
Diagnostic Code 5285 is also not warranted, as the veteran 
has not been shown to be bedridden nor has there been any 
report of cord involvement.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5285.  He also has not been shown to need a 
neck brace or long leg braces.  Id.  

Considering the veteran's service-connected disability under 
the amended criteria, an evaluation in excess of 20 percent 
would not be warranted as well.  His flexion prior to the 
change in the criteria has been between 70 and 90 degrees.  
The September 2004 VA examination report shows flexion to 
90 degrees "repetitively."  The October 2004 VA examination 
report is the only medical record throughout the appeal 
period that shows flexion limited to 40 degrees with pain at 
the lumbosacral level.  The examiner noted that there was 
"no indication of any swelling, deformity, or local point 
tenderness at the lumbosacral level," but noted there was 
diffuse tenderness without localization throughout the lower 
thoracic spine.  The veteran had 10 degrees of extension 
without pain at the lumbosacral level but described pain at 
the thoracolumbar level.  Lateral flexion was to 20 degrees, 
bilaterally, without pain and lateral rotation was 
20 degrees, bilaterally, without pain.  The examiner also 
stated that as the veteran's spine was carried through ranges 
of motion, he was noted to have combined flexion of  "at 
least 30 degrees" of the entire thoracic spine.  He further 
noted it appeared the veteran had "completely normal lateral 
flexion at the thoracolumbar level," bilaterally, which was 
without pain.  The combined range of motion of the 
thoracolumbar spine was 170 degrees.  Such ranges of motion 
would establish a thoracic spine disability that warranted no 
more than a 20 percent evaluation under the amended criteria.

It must be noted that Diagnostic Code 5285 was eliminated 
with the changes made in 2003, and thus there is no 
Diagnostic Code under the amendments to provide for an 
additional 10 percent evaluation based upon a demonstrable 
deformity of a vertebral body.  Thus, even if the veteran met 
the criteria for a 20 percent evaluation under the amended 
criteria, he could not obtain a separate 10 percent 
evaluation for a demonstrable deformity of a vertebral body.

The Board has not considered the veteran's service-connected 
disability under the criteria that addresses intervertebral 
disc syndrome, as no competent professional has diagnosed 
intervertebral disc syndrome of the thoracic spine.

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997) citing 38 C.F.R. § 4.40. 

The Board finds that there is a discrepancy between the 
objective functional loss and that which the veteran reports 
he has for the service-connected compression fracture of T11 
and T12.  In VA treatment records, dated from 1999 to 2001, 
examiners routinely made findings that the veteran's symptoms 
were out of proportion with the objective findings of both 
the examination and radiologic studies.  This is consistent 
with the finding made by Dr. van Dam in the March 1998 
letter.  After noting radiological findings, he stated that, 
"None of these findings in particular explains the patient's 
ongoing symptoms."  

Additionally, in the October 2004 VA examination report, the 
examiner stated, "I should also stress that I would be in 
total agreement with the physical therapy notes of September 
19, 2000, that the veteran's complaints are disproportionate 
to his examination."  This finding by the October 2004 
examiner lessens the probative value of the clinical findings 
made by that examiner based upon the reports of pain by the 
veteran.  The examiner stated that the current examination of 
the veteran's thoracolumbar spine "fails to reveal any 
evidence of any objective abnormality."  He noted the 
veteran presented with "claims of total disability" but 
that "there [was] not objective evidence of any underlying 
orthopedic pathology" to support the veteran's assertion 
based upon his examination of the veteran.  See 38 C.F.R. 
§ 4.40.  However, he noted that based upon the veteran report 
of pain, it would appear that the veteran had "significant 
functional impairment."  He added he found it difficult to 
attribute the current symptoms and associated disability with 
functional impairment to the service-connected compression 
fracture of T11 and T12.  It must be noted that the examiner 
who examined the veteran in October 2004 had thoroughly 
reviewed the claims file, as evidenced by the length of the 
examination report and the detailed report of past medical 
findings.  Additionally, this was not the first time this 
examiner had reviewed the claims file (he had reviewed the 
file in connection with the veteran's claim for service 
connection for the thoracic spine disability and provided a 
positive medical nexus).  As a result, the Board has accorded 
high probative value to the findings made by this examiner.  

Thus, in light of the strong indication that the veteran 
exaggerates his symptoms, and the lack of objective evidence 
associated with the service-connected disability, the Board 
finds that the veteran is appropriately evaluated for the 
limitation of function associated with the thoracic spine.  
In fact, based upon the detailed findings in the October 2004 
examination report, it appears the veteran's functional loss 
is no more than mild or slight.  The application of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 in assigning a higher rating would 
not be appropriate and would not assist the veteran in 
obtaining a higher evaluation.  Again, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston, 10 Vet. App. at 85 citing 38 C.F.R. 
§ 4.40.  Here, medical professionals have determined that the 
finding of functional loss due to pain is not supported by 
adequate pathology.  Thus, the Board does not find that an 
increased evaluation based upon functional loss is warranted.

The Board notes that the veteran is appealing the initial 
assignment of an evaluation following the grant of service 
connection for diabetes mellitus, type II, and that in such 
cases, the Board must consider whether staged ratings should 
be assigned based upon the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  As noted above, the veteran's 
limitation of motion of the thoracic spine prior to September 
2003 and the thoracolumbar spine as of September 2003 has 
been no more than moderate in degree.  The veteran's 
limitation of flexion was the worst at the time of the 
October 2004 examination report; however, the Board has 
accorded lessened probative value to the ranges reported in 
the examination due to the examiner's complaint about the 
veteran exaggerating his pain.  Nevertheless, the veteran's 
flexion was limited to 40 degrees with pain and the combined 
range of motion was 170 degrees.  Such ranges would fall 
under the 20 percent evaluation under either the former or 
the amended criteria.  The Board does not find that the 
October 2004 examination report established that the 
veteran's symptoms worsened to the next disability level.  
His flexion at the time of the September 2004 examination, 
one month prior, was to 90 degrees "repetitively."  This 
would mean that the examiner had the veteran flex more than 
one time and yet the veteran's flexion remained at the same 
range.  Other than the October 2004 examination report, the 
clinical findings from 1998 to September 2004 regarding the 
veteran's range of motion have been indicative of no more 
than moderate limitation of motion of the thoracic and/or the 
thoracolumbar spine.  Therefore, his overall disability has 
not changed throughout the appeal period, and a uniform 
rating is warranted.

In the March 2006 joint motion, the parties noted that, 
"[T]he April 2000 and October 2004 examinations relied upon 
by the Board in its analysis failed to address at what point 
pain begins or whether Appellant experienced any additional 
functional loss during flare-ups."  It noted that such 
examinations could be considered inadequate for rating 
purposes.  The Board finds that to remand this case for a new 
examination would serve no useful purpose.  As noted above, 
multiple examiners have questioned the veteran's report of 
symptoms associated with pain.  They have made specific 
findings that the veteran's reports of pain are not 
proportional to the objective findings associated with the 
veteran's service-connected disability in that they are 
exaggerated.  These comments have been made consistently from 
1998 to 2004 by multiple examiners.  The likelihood of VA 
obtaining an accurate depiction of the veteran's functional 
loss due to pain associated with the service-connected 
disability is doubtful.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a finding that the 
service-connected compression fracture of T11 and T12 
warrants any more than a 20 percent evaluation, and the 
benefit-of-the-doubt rule is not for application.  Gilbert, 
1 Vet. App. at 55.

Finally, review of the record reveals that the RO has not 
considered referral of this case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2005).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Board finds that the evidence does not show that this 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The veteran has not indicated any interference 
with his employment.  The Board concludes that referral of 
this case to the Under Secretary or the Director, 
Compensation and Pension Service, for assignment of an 
extraschedular evaluation is not warranted.

III.  Individual unemployability

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability because 
he cannot work as a result of his service-connected 
compression fracture of T11 and T12, which is his only 
service-connected disability.  

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service-
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).

The Court has stated:

In determining whether appellant is entitled 
to a total disability rating based upon 
individual unemployability, neither 
appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 91, 
94 (1992).  The Board's task was to 
determine whether there are circumstances in 
this case apart from the non-service-
connected conditions and advancing age which 
would justify a total disability rating 
based on unemployability.  In other words, 
the BVA must determine if there are 
circumstances, apart from non-service-
connected disabilities, that place this 
veteran in a different position than other 
veterans with an 80 [percent] combined 
disability rating.  See 38 C.F.R. § 4.16(a) 
(1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).  The central 
inquiry is, "[W]hether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

As stated above, service connection is in effect for 
compression fracture of T11 and T12, which is 20 percent 
disabling.  Thus, the veteran does not meet the requirements 
set forth in 38 C.F.R. § 4.16(a), and he has no legal merit 
to the claim based upon the schedular requirements.  However, 
it is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  Id.  

The Board does not find that referral for extra-schedular 
consideration is in order.  The RO has addressed whether a 
referral was warranted for consideration of an extraschedular 
evaluation for the service-connected compression fracture of 
T11 and T12, but not whether a referral was warranted for 
individual unemployability.  

Following the veteran's submission of his claim for a total 
rating for compensation based upon individual 
unemployability, the RO had him examined to determine if his 
service-connected disabilities caused him to be unemployable.  
At that time, the veteran submitted a 1998 decision by the 
California Unemployment Insurance Program, wherein it granted 
him unemployment benefits.  The Administrative Law Judge 
determined that the veteran's back injury in service 
prevented the veteran from being "able to perform his 
regular or customary work."  

An April 2000 VA examination report shows the examiner 
determined that, "Because of his existing medical problems, 
I consider this veteran NOT EMPLOYABLE at this time."  
(Capitals in original.)  An October 2004 VA examination 
report shows the examiner made the following determination, 
in part:

Thus, based upon this examination and review 
of records, it would be my opinion that 
there is no indication for unemployability 
on the basis of his described back symptoms.  
Apparently, he has significant problems 
related to his knees which may render him 
unemployable.  Further, it appears that the 
veteran's current disability ratings are 
based more on the basis of his symptoms 
(claims of pain) and are difficult to be 
attributed to any clinical orthopedic 
pathology.

The Board finds that the evidence against the finding that 
the veteran is unable to obtain or maintain substantial 
gainful employment outweighs the evidence that supports that 
finding.  In the 1998 decision by the California Unemployment 
Insurance Program, the Administrative Law Judge noted the 
standard of determining whether a person is disabled from 
working, which differs from VA's standard.  Findings by that 
body are not binding on VA.  Additionally, that body 
determined that the veteran's disability was with the entire 
lower spine.  The veteran's service-connected disability 
involves the thoracic spine only.

The most probative evidence regarding whether the veteran is 
unable to work due to his service-connected compression 
fracture of T11 and T12 is the October 2004 examination 
report.  That examiner thoroughly reviewed the evidence of 
record, as he reported clinical findings in detail.  He was 
aware of the exact disability for which the veteran is 
service connected and determined that there was "no 
indication for unemployability" based upon such disability.  
In the April 2000 examination report, that examiner did not 
define what "existing medical problems" caused the veteran 
to be unemployable.  The October 2004 examiner also provided 
a rationale for his opinion, which further heightens its 
probative value.  

Accordingly, for the reasons stated above, the Board finds 
that referral for extra-schedular consideration under the 
provisions of 38 C.F.R. § 4.16(b) is not warranted.  


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for compression fracture of T11 and T12 is denied.

Entitlement to a total rating for compensation based upon 
individual unemployability is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


